COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-115-CV
 
LUCIAN
GASSAWAY, AS REPRESENTATIVE                            APPELLANT
OF THE ESTATE OF PATSY
PARSLEY
                                                                                                        
                                                   V.
 
PATSY
REGINA GASSAWAY                                                   APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered APlaintiff=s
Amended Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D: CAYCE, C.J.;
LIVINGSTON and DAUPHINOT, JJ.  
 
DELIVERED: May 24, 2007




[1]See Tex. R. App. P. 47.4.